Mr. Justice Stone delivered the opinion of the court: Appellants, who are property owners in Community High School District No. 70, in Livingston county, objected to a judgment against their lands for delinquent taxes arising under a levy made by the board of said district. Their objections, as amended, were that the high school district had been illegally organized, in that the térritory.was not contiguous and compact; that the village of Cornell, where the building is proposed to be erected, is not a community center; that a petition for leave to file an information in the nature of quo warranto had been filed in the circuit court of Livingston county and denied by that court, and that a review of such order of denial was and is pending in the Supreme Court. Appellee moved to strike these amended objections, and appellants filed a counter-motion to continue the cause until the determination of the quo warranto case on appeal. The court overruled the motion to continue and sustained appellee’s motion to strike the objections from the files and entered judgment against the lands of the objectors for want of sufficient objections. The main contention of appellants appears to be that the county court should have continued the cause on their objections until the disposition of the quo warranto matter now pending on appeal in this court. The basis of the objection to this tax was that the school district was irregularly and illegally organized. This court has held in numerous cases that whether a district whose board has levied a tax has been validly organized is not a matter that can be inquired into in a proceeding arising on application of the collector for judgment for delinquent taxes. (People v. New York Central Railroad Co. 301 Ill. 54, and cases there cited.) Counsel for appellants appear to concede this, but say that the cause should have been continued until after the question of the validity of the organization had been passed upon. This argument is without force. If the only objections filed were such as may not be availed of in a proceeding of this character, we are unable to see wherein appellants can claim the right to a continuance or hope for benefit arising therefrom. It is urged that to enter judgment in this case for these taxes would result in great injustice to the appellants if the district should be held illegally organized. This court, however, cannot pass upon the rights of parties to a lawsuit except as they arise upon the record. We cannot presume that it will be ultimately held that this district was illegally organized. Such a presumption would be of no avail in a case where such illegality cannot be urged as an objection. Moreover, it appears that these taxes were levied before the first Tuesday in August, 1921, and the quo warranto proceedings referred to were not filed by the relators therein until May 3, 1922, — four months after the taxes levied by the board of education had become due and payable. The county court did not err in refusing to continue this cause and in entering judgment for the taxes. Its judgment will therefore be affirmed. r , , j Judgment affirmed.